Citation Nr: 1600168	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for PTSD. 

In October 2015, a videoconference Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has PTSD related to active service.  Service personnel records show he served in Thailand from November 1967 to July 1968.  The Veteran asserts that during this time he served as a heavy equipment mechanic, driving large trucks through the jungle and into Laos and Vietnam.  In April 2010, the Veteran submitted a stressor statement indicating that during his time in Southeast Asia, he was exposed to small arms fire and that he witnessed the aftermath of a truck bombing which killed unidentified soldiers.  The Veteran also reported being placed on Honor Guard duty for burials.  In a September 2010 statement, the Veteran reported witnessing a jet crash.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the DSM-IV); in certain circumstances, credible supporting evidence that a claimed in-service stressor occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  (The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in April 2013, the amendments are not applicable.)

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  As post-service VA treatment records include a diagnosis of PTSD by a VA nurse practitioner, the Board finds a VA examination is necessary. 

Additionally, during an October 2015 Board hearing, the Veteran testified that he was initially diagnosed with PTSD by Dr. H. in 2005.  However, the Board notes that VA treatment records are only dated from April 2007.  Additionally, during a July 2007 VA mental health evaluation, the Veteran reported he was hospitalized for two weeks in 1989 for alcohol and drug rehabilitation.  As there is indication that there are outstanding VA and/or private treatment records relating to the Veteran's PTSD, the AOJ should attempt to obtain all outstanding mental health treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical care providers who treated him for his PTSD and whose records have not been obtained and added to the claims file.  Of specific interest are any private or VA treatment records dated prior to April 2007, to include any in-patient treatment in 1989. 

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The electronic claims folder must be available for review.

If the Veteran is diagnosed with PTSD, the examiner is requested to state whether any reported stressor (based on Vietnam service) is adequate to support the diagnosis of PTSD and whether it is related to fear of hostile military or terrorist activity.

As to any acquired psychiatric disorder other than PTSD, to include the claimed depression, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.  

In making these determinations the examiner should consider the Veteran's PTSD stressor statements as well as his testimony that he has had problems since returning from Thailand.  If there is a medical basis to doubt the history as reported, the examiner should so state.

A complete rationale for any opinion expressed must be provided.

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of service connection for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




